DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4, 6-13, 15-18 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10685143, and claims 1-20 of U.S. Patent No. 10007806. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving automatically configuring the multiprocessor fabric to disable the communication paths specified by a configuration received during boot-up.
Instant
Patent 10685143
1. An apparatus, comprising: a multiprocessor fabric, wherein the multiprocessor fabric includes a plurality of processors and communication circuitry that provides multiple communication paths between elements of the multiprocessor fabric; configuration circuitry configured to: receive encrypted 



Instant
Patent 10007806
1. An apparatus, comprising: a multiprocessor fabric, wherein the multiprocessor fabric includes a plurality of processors and communication circuitry that provides multiple communication paths between elements of the multiprocessor fabric; configuration circuitry configured to: receive encrypted configuration information for the multiprocessor fabric, wherein the encrypted configuration information specifies disabling of a set of the communication paths; decrypt the encrypted configuration information; and based on the decrypted configuration information, configure the multiprocessor fabric to disable the set of communication paths; wherein, after the configuration, the multiprocessor fabric is configured to execute a software application while operating according to the configuration.
1. A system, comprising:a multiprocessor fabric, wherein the multiprocessor fabric comprises a plurality of processors and a plurality of communication elements; configuration logic, wherein the configuration logic is configured to: receive a configuration for the multiprocessor fabric, wherein the configuration specifies disabling of communication paths between one or more of:one or more processors and one or more communication elements; one or more processors and one or more other processors; or one or more communication elements and one or more other communication elements; and perform a secure boot sequence automatically upon resetting or powering up the multiprocessor fabric, wherein the secure boot sequence includes automatically configuring the multiprocessor fabric to disable the communication paths specified by the configuration, wherein after said automatically configuring, the disabled communication paths are not restorable via software; wherein, after said configuring, the multiprocessor fabric is .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9, 10, 14, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doerr et al. (hereinafter Doerr1) (US Patent No. 7415594 B2), in view of Master et al. (hereinafter Master2) (US Patent No. 8825073 B2), and further in view of Saroiu et al. (hereinafter Saroiu) (US 20110320823 A1).
The teachings of Doerr and Master as set forth in the last office action are incorporated by reference to the extent that is applicable to amended claims 1 and 10.
As to claim 1, Doerr in view of Master teaches all claimed limitations except the limitations of decrypt(ing) encrypted program code for at least a portion of software application and execut(ing) the software application, including at least a portion of the decrypted program code.”
	Saroiu teaches decrypting encrypted program code for a software application [0021: “in this case, the TPM then releases the key needed to decrypt the OS image. Once decrypted, the OS image is loaded to finish the secure boot process.”] and executing the software application, including at least a portion of the decrypted program code [It is well know that OS is a software that enable the applications to communication and operate with the computer hardware.].
Thus, it would have been to one of ordinary skill in the art to incorporate the teaching of performing secure boot as suggested in Saroiu into Doerr in view of Master to provide secure execution environment. 
As to claims 5, 7, 9, 10, 14, 16 and 18, the rejections are respectfully maintained for the reasons as set forth in the last office action.
Claims 3, 6, 12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doerr et al. (hereinafter Doerr) (US Patent No. 7415594 B2) in view of Master et al. (hereinafter Master) (US Patent No. 8825073 B2) and Saroiu et al. (hereinafter Saroiu) (US 20110320823 A1), and further in view of Smith et al. (hereinafter Smith3) (US 20110004721 A1).
As to claims 3 and 6, Doerr in view of Master and Saroiu does not teach authenticating a source of the program code.

Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of authenticating source of code as suggested in Smith into Doerr in view of Master and Saroiu to increase the security of the system.
As to claims 12 and 15, they relate to method claims comprising the same subject matters claimed in claims 3 and 6. Therefore, they are rejected under the same reasons applied to claims 3 and 6.
Claims 4 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doerr et al. (hereinafter Doerr) (US Patent No. 7415594 B2) in view of Master et al. (hereinafter Master) (US Patent No. 8825073 B2) and Saroiu et al. (hereinafter Saroiu) (US 20110320823 A1), and further in view of Smith4 (US PG Pub. No. 20040117519 A1).
As to claim 4, Doerr in view of Master and Saroiu does not teach wherein the encrypted configuration information is received in response to a hardware reset.
Smith teaches a configuration of communication paths is performed during a boot process of multiprocessor fabric [0062: upon initialization, the communication paths are configured.]
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of performing configuration during boot process as suggested in Smith into Doerr in view of Master and Saroiu because they are directed to a method for 
As to claim 13, it relates to method claim comprising the same subject matters claimed in claim 4. Therefore, it is rejected under the same reasons applied to claim 4.
Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doerr et al. (hereinafter Doerr) (US Patent No. 7415594 B2) in view of Master et al. (hereinafter Master) (US Patent No. 8825073 B2) and Saroiu et al. (hereinafter Saroiu) (US 20110320823 A1), and further in view Hatakeyama5 (US 20060179302 A1).
As to claim 8, Doerr in view of Master and Saroiu does not teach the apparatus of claim 1, further comprising: one or more storage elements configured to store: one or more decryption keys for decryption of the encrypted configuration information; and instructions that specify a secure boot sequence that begins automatically in response to a hardware reset, wherein the secure boot sequence includes the decryption and the configuration.
Hatakeyama teaches a storage device storing a decryption key for decryption [0008: “Trusted decryption code (and a decryption key) may also be stored in the same or a different secure memory (e.g., a flash ROM)…”], and an instruction for secure booting [0029: “At action 200, the processor 102 receives a power-on reset, which launches the boot-up sequence. At action 202, the processor 102 preferably reads the encrypted boot code from the boot ROM 110 into the local memory 104. As the 
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of using decryption key and performing secure boot as suggested in Hatakeyama into Doerr in view Master and Saroiu to increase the security of the system by eliminating unintended tampering.
As to claim 17, it relates to method claim comprising the same subject matters claimed in claim 8. Therefore, it is rejected under the same reasons applied to claim 8.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Doerr was cited in the IDS filed on 09/09/2020.
        2 Master was cited in the IDS filed on 09/09/2020.
        3 Smith was cited as prior art in the last office action mailed on 04/29/2021.
        4 Smith was cited in the IDS filed on 09/09/2020.
        5 Hatakeyama was cited as prior art in the last office action mailed on 04/29/2021.